Case 1:19-cv-04421-GBD Document 44 Filed 10/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARLENE WASHBURN,
Plaintiff,

-against-

19 Civ. 4421 (GBD)

MATCHMAKING INSTITUTE, INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within thirty (30)
days of this Order.

The conferences scheduled for October 21, 2020 and January 6, 2021 are canceled.

Dated: New York, New York
October 8 2020
SO ORDERED.

Guias 2, 2 6. Dorwk
CFO AGE B. DANIELS
ited States District Judge

 

 

 
